Case 8:20-cv-00394-WFJ-SPF Document 35 Filed 03/06/20 Page 1 of 4 PageID 1233




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

   SECURITIES AND EXCHANGE COMMISSION,

                  Plaintiff,
   vs.                                                  Case No. 8:20-cv-00394

   KINETIC INVESTMENT GROUP, LLC and
   MICHAEL SCOTT WILLIAMS,

                  Defendants, and

   KINETIC FUNDS I, LLC,
   KCL SERVICES, LLC D/B/A LENDACY,
   SCIPIO, LLC,
   LF42, LLC,
   EL MORRO FINANCIAL GROUP, LLC, and
   KIH, INC. F/K/A KINETIC INTERNATIONAL, LLC

               Relief Defendants
   ______________________________________________/

                  DEFENDANT MICHAEL SCOTT WILLIAMS’
            EMERGENCY MOTION FOR RELIEF FROM ORDER GRANTING
                  MOTION FOR APPOINTMENT OF RECEIVER

          Defendant Michael Scott Williams moves to modify the Order Granting Plaintiff

   Securities and Exchange Commission’s Emergency Motion for Appointment of Receiver

   (Doc. 34) to allowing him, his girlfriend and her sister, and a tenant with access to their

   residences in Puerto Rico, and in support states as follows:

          1.      On March 6, 2020, the Court entered an Order Granting Plaintiff Securities and

   Exchange Commission’s (“SEC”) Emergency Motion for Appointment of Receiver (the

   “Order”) (Doc. 34).
Case 8:20-cv-00394-WFJ-SPF Document 35 Filed 03/06/20 Page 2 of 4 PageID 1234




          2.      Paragraph 15 of the Order provides that the Receiver is “authorized to take

   immediate possession of all real property of the Receivership Defendants [i.e., Williams],

   wherever located, including but not limited to all ownership and leasehold interest and

   fixtures” and that “all persons other than law enforcement offices . . . are (without express

   written permission of the Receiver) prohibited from: (a) entering such premises . . . .” (Doc.

   34 at ¶ 15. The Order also provides that the Receiver is also authorized to change the door

   locks to the premises. Id.

          3.      Mr. Williams owns real property located at 109 Calle Cruz, Unit A & B, San

   Juan, Puerto Rico (“Calle Cruz”), and 200 Luna Street, Unit 2E, San Juan, Puerto (“Luna

   Street”). Mr. Williams presently resides at Calle Cruz with his girlfriend and her younger

   sister—a college student. In addition, Luna Street is presently occupied by a tenant with a

   written lease that expires in approximately six months.

          4.      The Order’s broad language, however, precludes Mr. Williams, his girlfriend,

   her sister, and the tenant from entering their homes. Mr. Williams, his girlfriend, and her

   younger sister have no other residences besides Calle Cruz and have no family with which they

   can reside.

          5.      Accordingly, Mr. Williams respectfully requests that this Court modify the

   Order to provide (1) him with access to Calle Cruz and the ability to continue to live at the

   property, (2) Mr. Williams’ girlfriend and her sister with access to Calle Cruz and the ability

   to continue to live at the property; and (3) the tenant with access to Luna Street and the ability

   to continue to live at the property.




                                                   2
Case 8:20-cv-00394-WFJ-SPF Document 35 Filed 03/06/20 Page 3 of 4 PageID 1235




                           LOCAL RULE 3.01(g) CERTIFICATION

          Pursuant to Local Rule 3.01(g), counsel for Mr. Williams certifies that they attempted

   to confer with counsel for the Receiver regarding the relief requested in this Motion on

   March 6, 2020, but has not received a response as of the filing of this Motion



     Dated: March 6, 2020                                 Respectfully submitted,

                                                          /s/ Gregory W. Kehoe
                                                          Gregory W. Kehoe (FBN 0486140)
                                                          kehoeg@gtlaw.com
                                                          Danielle Kemp (FBN 474355)
                                                          kempd@gtlaw.com
                                                          Joseph Picone (FBN 118381)
                                                          piconej@gtlaw.com
                                                          GREENBERG TRAURIG, P.A.
                                                          101 East Kennedy Blvd., Suite 1900
                                                          Tampa, FL 33602
                                                          Telephone: (813) 318-5700
                                                          Facsimile: (813) 318-5900

                                                          /s/ Steven M. Malina
                                                          (Pro Hac Vice)
                                                          Steven M. Malina
                                                          Illinois Bar No. 6196571
                                                          GREENBERG TRAURIG, P.A.
                                                          77 West Wacker Drive
                                                          Suite 3100
                                                          Chicago, IL 60601
                                                          Telephone: (312) 456-8400
                                                          Facsimile: (312) 456-8435
                                                          malinas@gtlaw.com

                                                          Attorneys for Defendants and Relief
                                                          Defendants




                                                 3
Case 8:20-cv-00394-WFJ-SPF Document 35 Filed 03/06/20 Page 4 of 4 PageID 1236




                                 CERTIFICATE OF SERVICE

          I CERTIFY that on March 6, 2020 I electronically filed the foregoing with the Clerk

   of the Court by using the CM/ECF system, which will send notice to electronic filing to counsel

   of record.


                                                        /s/ Gregory W. Kehoe
                                                        Attorney




                                                 4
